Exhibit 10.1

 



AGREEMENT OF EXCHANGE

 



This Agreement for Exchange (the "Agreement") is entered into effective
September 19, 2016 by and between Xenetic Biosciences, Inc., a Nevada
corporation ("XBIO") and SynBio, LLC ("SBL").

 

WHEREAS, SBL is the holder of in excess of nine hundred seventy thousand shares
of XBIO common stock;

 

WHEREAS, for reasons related to the proposed up listing of XBIO onto the NASDAQ
Markets Exchange, XBIO wishes to exchange nine hundred seventy thousand shares
of its newly created Series A Preferred Stock as defined in the attached
certificate of designation (the "SOS Certificate") for the return and
cancellation of nine hundred seventy thousand shares of SBL's XBIO common stock;

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:

 

1.                  SBL agrees to exchange nine hundred seventy thousand shares
of its XBIO common stock for nine hundred seventy thousand shares of XBIO's
Series A Preferred Stock on a one for one basis (the "Conversion Amount") and
XBIO agrees to issue to SBL nine hundred seventy thousand shares of its newly
created Series A Preferred Stock in exchange for nine hundred seventy thousand
shares of XBIO common stock held by SBC.

 

Upon receipt of SBL's share certificate for nine hundred seventy thousand shares
of XBIO common stock (or more) along with instructions to the Company's transfer
agent to cancel those shares, XBIO shall file the SOS Certificate with the
Secretary of State of Nevada creating the Series A

 

Preferred Stock, and instruct its transfer agent to issue to SBL a certificate
for nine hundred seventy thousand shares of that Preferred Stock.

 

Xenetic Biosciences, Inc. SynBio, LLC             By:/s/ M. Scott Maguire By:
/s/ Sergey Avtushenko

 

